48 So. 3d 1022 (2010)
Denise RODMAN, Appellant,
v.
Niah RODMAN, Appellee.
No. 1D07-5540.
District Court of Appeal of Florida, First District.
December 3, 2010.
Scott T. Manion of Legal Services of North Florida, Inc., and Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, for Appellant.
Niah Rodman, pro se, Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
This case was originally dismissed as moot. However, injunctions for protection against domestic violence are an exception to the usual rules of mootness because of the collateral legal consequences that flow from such an injunction. See Godwin v. State, 593 So. 2d 211 (Fla.1992). Therefore, the appellant's motion for rehearing is granted. The opinion dated July 13, 2009 is withdrawn and this opinion is substituted in its place.
On the merits, the injunction for protection against domestic violence is quashed because the petition did not allege, and the testimony at hearing did not establish, that the appellant and the appellee resided in the same household as required by section 741.30, Florida Statutes (2007).
KAHN, THOMAS, and ROBERTS, JJ., concur.